DETAILED ACTION
Applicant: XU, Lu
Assignee: Shanghai United Imaging Healthcare Co. Ltd.
Attorney: Yuqin Jin (Reg. No.: 73,496) & Xioabing Zhang (Reg. No.: 63,927)
Filing: Request for Continued Examination filed 31 May 2022.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Status of Claims
Claims 1-2, 4-12, and 14-22 are currently pending before the Office, claims 3 and 13 have been previously cancelled, and claim 22 has been amended to make it definite.

Response to Arguments
Persuasive Arguments – Objection & §112(b) Rejection
Applicant’s arguments, see Pages 8-10, filed 31 May 2022, with respect to objection & §112(b) rejections have been fully considered and are persuasive in that the suggested amendments have been made.  The objection & §112(b) rejections of claim 22 have been withdrawn. 
Unpersuasive Arguments – Prior Art Rejections
Applicant’s arguments, see Pages 10-15, filed 31 May 2022, with respect to prior art rejections have been fully considered and are persuasive. 
Applicant argues that “Hampton only illustrates in response to the determination that a possible collision may be about to happen, generate a signal to indicate such possible collision [and] . . . Sheng is silent about how to avoid collisions in response to the determination that the collision is likely to occur” (App. Arg., Pgs. 10-14).  The Examiner respectfully disagrees.  Hampton et al. discloses detecting a collision is likely between a component and a subject (Hampton et al.: ¶¶254-257) and since an eventual image must be taken, a new, greater distance between the component and the isocenter will result in the claimed “second distance/position”.  Otherwise, images would never be captured.  Sheng et al. discloses a similar system that determines if collisions are likely and further discloses adding “collision gap buffers” for a safety margin between 1 to 10 cm (Shen et al.: C.14:L.26-C.15:L.20).  The combination of references and obvious need to eventually capture an image when a collision is determined to be likely results in the claimed invention.  The remaining arguments are considered unpersuasive for similar reasoning.

Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “a component of a medical device” (claims 1-2, 4-12, and 14-22) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "component", could correspond to, for example, a radiation source, an x-ray source, a spherical radiation detector, a panel radiation detector, a spherical x-ray detector, a panel x-ray detector, a robotic arm, a medical delivery system, a support member, or any other part or portion of a medical device.  
The term/phrase “wherein the component has a first orientation at the first position . . . determine a second orientation” (claims 21-22) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "orientation" could correspond to, for example, the angular position of the component or component portion, the alignment of the component or component portion, the direction of the component or component portion, the angular position of a component surface, the alignment of a component surface, the direction of a component surface, the relative position of a component within a gantry, or any other positional relationship of a component, component portion, or component surface.  
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton et al. (US Pub. 2015/0035942) and Sheng et al. (US Pat. 10,549,116).
Regarding claims 1, 12, and 20, Hampton et al. discloses a system (claim 1) (Hampton et al.: Fig. 2C), method (claim 12), and a non-transitory computer readable medium embodying a program product (claim 20) (¶387 - storage), comprising: 
a storage device (¶387 – computer system with storage) storing a set of instructions (¶¶386-390 instructions on computer system storage); and
at least one processor (Fig. 1A processing unit 102) in communication with the storage device (¶387), wherein when executing the set of instructions (¶¶386-390), the at least one processor (102) is configured to cause the system to:
obtain a first position (¶¶232-237 – track positions with depth sensing cameras 120) of a component of a medical device (Figs. 2C & 5A; ¶¶232-237 – detect trajectory & collision);

    PNG
    media_image1.png
    537
    1282
    media_image1.png
    Greyscale

determine whether a collision is likely to occur between the component and a subject at the first position (¶¶232-237 – determine possible collision w/ patient 160 & system 150); and
in response to the determination that the collision is likely to occur between the component and the subject at the first position (¶¶232-237), at least provide a collision warning (¶243); 
wherein the component an isocenter of the medical device are arranged at a first distance at the first position (¶¶254-257 detect possible collision based on object-to-isocenter).
However, Hampton et al. fails to disclose the component arranged at a greater distance than the first distance at the second position.
In a related field of endeavor, Sheng et al. discloses a system for medical imaging (Sheng et al.: Fig. 1; C.14:L.26-C.15:L.20 – radiotherapy treatment system uses CT imaging including isocenter accuracies while avoiding collisions) including obtaining a first position (C.14:L.26-C.15:L.20 – time-of-fly cameras to obtain positioning) of a component of a medical device (C.18:L.49-64 – machine gantry, couch, and imager positions) and providing safety margins for collision gap buffers (C.14:L.57-C.15:L.20 – collision bap buffers may be from about 1-10 cm) 

    PNG
    media_image2.png
    526
    981
    media_image2.png
    Greyscale

In view of the ability to provide varying amounts of safety margins for avoiding collisions as is disclosed in Sheng et al. at Columns 14-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sheng et al. with the teachings of Hampton et al. to add additional safety margins between a first position and first distance resulting in the component and the isocenter of the medical device are arranged at a greater distance than the first distance at the second position.

Regarding claim 2, Hampton et al. further discloses wherein to determine whether the collision is likely to occur between the subject and the component (Hampton et al.: ¶¶232-237), the at least one processor (Fig. 1A processing unit 102) is further configured to cause the system to: determine, before (¶328 – movement models generated based on real-time configuration of components and determine possible collision), during or after a movement of the component (¶243 – real-time collision warnings given; ¶293 – collision avoidance using real-time camera images), whether the collision is likely to occur between the subject and the component (¶¶232-237).
Regarding claims 4 and 14, Hampton et al. and Sheng et al. further disclose in response to the determination that the collision is likely to occur between the component and the subject at the first position (Hampton et al.: ¶¶232-237; Sheng et al.: Fig. 2 collision determination 214), the at least one processor (Hampton et al.: Fig. 1A processing unit 102; Sheng et al.: Fig. 7 computer processor 705) is configured to further cause the system to: determine an updated distance between the component and the isocenter by adding a distance increment to the first distance (Sheng et al.: C.14:L.57-C.15:L.20 – collision gap buffers).  However, the combination fails to disclose adding distance increments automatically or manually.  In view of the ability to select a suitable safety margin based on the patient’s movement, breathing, or body proportions one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select a collision gap buffer manually based on the patient’s circumstances or movement or select an automatic large safety margin to avoid accidental collisions.
Regarding claims 5 and 15, Hampton et al. further discloses wherein the at least one processor is further configured to cause the system to: determine one or more parameters associated with the component (Hampton et al.: ¶236 - movement models include direction of movement of radiation source 172), the one or more parameters including at least one of a velocity (¶369 speed of movement), a moving direction (¶236; ¶243), a position (¶234 track positions), or an accelerated velocity (¶233 – resumption of standard motion speed).
Regarding claims 6 and 16, Hampton et al. further discloses wherein the first position is one of a plurality of initial positions in a predetermined initial trajectory of the component (¶¶234-235 movement model includes motion trajectory).
Regarding claim 7, Hampton et al. further discloses wherein the at least one processor (processing unit 102) is further configured to cause the system to: update at least one of the plurality of initial positions of the component in the predetermined initial trajectory of the component to determine an updated trajectory of the component (¶¶234-236 monitoring motion trajectory in real-time “updates” the trajectory and positions).
Regarding claims 8 and 17, Hampton et al. further discloses wherein the at least one processor is further configured to cause the system to: update the initial trajectory using a machine-learning technique (¶¶232-235 – 3D model with simulation procedure involved machine-learning).
Regarding claims 9 and 18, Hampton et al. and Sheng et al. further disclose the at least one processor (Hampton et al.: Fig. 1A processing unit 102; Sheng et al.: Fig. 7 computer processor 705) is configured to cause the system to: generate a virtual scalable projection image based on ray-information on the first position (Hampton et al.: ¶230 – imager generates projection data; Sheng et al.: C.14:L.57-C.15:L.20 – virtual reality surface (VRS) generates projection image).
Regarding claims 10 and 19, Hampton et al. and Sheng et al. further disclose the at least one processor (Hampton et al.: Fig. 1A processing unit 102; Sheng et al.: Fig. 7 computer processor 705) is further configured to cause the system to: generate the virtual scalable projection image based on the ray-information the first position and an interpolated ray-information of the ray-information on the first position (Hampton et al.: ¶188 time-of-flight imaging; Sheng et al.: C.12:L.51-C.14:L.44 time-of-flight 3D measurements creates “interpolated ray-information” images).
Regarding claim 11, Hampton et al. and Sheng et al. further disclose wherein the medical device includes a Cone Beam Computed Tomography device (Hampton et al.: ¶191 CT; ¶220 cone beam for radiation machine) and/or a radiotherapy (RT) device (Hampton et al.: ¶102 radiation therapy machine; Sheng et al.: C.11:L.58-C.12:L.6 radiotherapy).

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 21-22, the closest prior art references are: 
Hampton et al. – which discloses a system for determining whether a collision (Fig. 2C collision avoidance) is likely between components (¶232) by utilizing depth-sensing cameras (120).  However, Hampton et al. fails to explicitly disclose determining a second position such that the component and the isocenter of the medical device are arranged at a greater distance than the first distance at the second position, and it fails to disclose the at least one processor is further configured to cause the system to: determine a second orientation for the component that is different from a first orientation.   

    PNG
    media_image1.png
    537
    1282
    media_image1.png
    Greyscale

Sheng et al. – which discloses a system for radiotherapy (Sheng et al.: Fig. 1) including 3D measurement of patient surfaces (211) and collision free radiotherapy (214) including safety margins to avoid collision (C.14:L.57-C.15:L.4).  However, Sheng et al. fails to disclose at least one processor is further configured to cause the system to: determine a second orientation for the component that is different from a first orientation.

    PNG
    media_image2.png
    526
    981
    media_image2.png
    Greyscale


Gregerson et al. – which discloses a system for performing robotically-assisted surgery (Gregerson et al.: Abstract) including instrument arms (101a,101b) arranged at a first position and orientation (¶65 – initial position) and a second position and orientation to avoid collision (¶65 – moved to avoid collision).  However, Gregerson et al. fails to disclose wherein the component and an isocenter of the medical device are arranged at a first distance at the first position, and the component and the isocenter of the medical device are arranged at a greater distance than the first distance at the second position. 

    PNG
    media_image3.png
    573
    590
    media_image3.png
    Greyscale

Movassaghi et al. (US Pub. 2010/0027742) – which discloses an x-ray imaging system (Movassaghi et al.: Abstract) which is capable of shifting a patient table laterally (Fig. 3d arrow 314) to avoid collision between the imaging component and the patient (Figs. 3a-3f).  However, Movassaghi et al. fails to disclose wherein the component and an isocenter of the medical device are arranged at a first distance at the first position, and the component and the isocenter of the medical device are arranged at a greater distance than the first distance at the second position and it fails to disclose at least one processor is further configured to cause the system to: determine a second orientation for the component that is different from a first orientation.

    PNG
    media_image4.png
    887
    607
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a system (claims 21-22) including a system including a storage device, at least one processor configured to cause the system: to obtain a first position of a component of a medical device, determine if a collision is likely between the component and a subject at the first position, in response to the determination that a collision is likely determine a second position for the component that is different from the first position, wherein the component and an isocenter of the medical device are arranged at a first distance at the first position, and the component and the isocenter of the medical device are arranged at a greater distance than the first distance at the second position and the at least one processor is further configured to cause the system to: determine a second orientation for the component that is different from a first orientation (claims 21-22), in combination with the other claimed elements.

    PNG
    media_image5.png
    905
    613
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884